Citation Nr: 1811290	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Marine Corps from November 1984 to September 1988 and from February 1991 to May 1991.

This appeal arises before the Board of Veterans' Appeals (Board) from an April 2014 rating decision in which the Department of Veteran Affairs (VA) San Diego, California, Regional Office (RO), in part, denied entitlement to service connection for tinnitus.  

In December 2017, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing.  A copy of the transcript has been associated with the claims file.  


FINDING OF FACT

The probative evidence of record indicates that the Veteran has tinnitus due to her period of service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017)







REASONS AND BASES FOR FINDING AND CONCLUSION

SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) applies.

At the outset, the Board notes that a Veteran is competent to identify tinnitus by its observable manifestations, as such condition is readily observable and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, in an August 2014 private medical record, the Veteran has a diagnosis of tinnitus.  Thus, the Veteran has met the first element of service connection.

Turning to the second element of service connection, at the December 2017 Board hearing, the Veteran reported that she noticed ringing during her first period of service, and she has had it since that time.  The Veteran further reported that, as a military police officer, her duties of guarding aircraft put her in close proximity with running airplanes.  The Board finds that the Veteran's description of noise exposure is consistent with the duties of her service.  Therefore, the second element of service connection has been met.

Turning to the third element of service connection, a nexus between the Veteran's in-service noise exposure and her current tinnitus must be established. 

In February 2014, the Veteran was afforded a VA examination.  The examiner stated that it is less likely than not that the Veteran's tinnitus was caused by or the result of military noise exposure.  The examiner explained that medical records in VBMS could not be found, and therefore, a shift in hearing from enlistment to separation from the military could not be determined.  The examiner further reported that the Veteran stated that tinnitus began approximately 10 years ago, which was 13 years after her last separation from service.  Citing medical literature, the examiner stated that it is unlikely that such delayed effects from noise exposure occurred.

The Board notes that the February 2014 VA opinion reports that the Veteran stated that she noticed her hearing difficulties 10 years ago, but the examiner does not clarify whether the Veteran made a separate statement regarding the onset of her tinnitus from her statement regarding the onset of her hearing difficulties.  The Board also notes that the Veteran's service treatment records became available after the examiner's review of the claims file; however, the examiner was not able to consider them in formulating this opinion.  For these reasons, the Board finds the VA opinion to be of low probative value. 

As a layperson, the Veteran is competent to report the onset and continuity of her current symptomatology as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible with respect to this contention.  Moreover, the Board finds the Veteran's statements regarding the continuity of her symptoms to be of high probative value.
 
The Board finds that the probative evidence of record weighs in favor of a finding of service connection for tinnitus.  Accordingly, the benefit-of-the-doubt rule applies, and service connection for tinnitus is warranted.  See 38 U.S.C. § 5107 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


